Citation Nr: 0418085	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  03-27 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for muscle tension 
headaches, including consideration that this is due to 
undiagnosed illness.  

2.	Entitlement to service connection for memory loss, 
including consideration that this is due to undiagnosed 
illness.  

3.	Entitlement to service connection for a skin rash, also 
diagnosed as herpetic dermatitis, including consideration 
that this is due to undiagnosed illness.  

4.	Entitlement to service connection for a blood disorder, 
including consideration that this is due to undiagnosed 
illness.  

5.	Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1975 and, in the Southwest Asia theater of operations 
in support of Operation Desert Storm, from September 1990 to 
June 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2002 rating decision of the No. Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a hearing at the RO before a member 
of the Board in November 2003.  

The issue of service connection for bilateral hearing loss is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.

The veteran has claimed service connection for tinnitus.  
That issue has not been developed for appellate review, is 
not inextricably intertwined with the issues before the 
Board, and is referred to the RO for initial consideration.  
See Kellar v. Brown, 6 Vet. App. 157 (1994).  The Board notes 
that the RO sent the veteran a VCAA letter on this claim in 
October 2003.


FINDINGS OF FACT

1.	The veteran has been diagnosed as having muscle tension 
headaches, which were not evident during service and are not 
shown to have been caused by any in-service event.

2.	A disability manifested by memory loss is not currently 
demonstrated.  

3.	The veteran has been diagnosed as having herpetic 
dermatitis, which was not evident during service and is not 
shown to have been caused by any in-service event.

4.	A chronic blood disorder is not currently demonstrated.  


CONCLUSIONS OF LAW

1.	Muscle tension headaches were neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2001); 
38 C.F.R. §§ 3.303, 3.317 (2003).

2.	A disability manifested by memory loss was neither 
incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 2001); 38 C.F.R. §§ 3.303, 3.317 (2003).

3.	Herpetic dermatitis was neither incurred in nor aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 2001); 38 C.F.R. 
§ 3.303, 3.317 (2003).

4.	A chronic blood disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2001); 
38 C.F.R. § 3.303, 3.317 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case that specifically informed the veteran 
of the VCAA and what evidence the VA would obtain in July 
2003.  In addition, the veteran was furnished letters in 
February 2002, September 2002, May 2003 and October 2003 that 
provided notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.    See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) (2003); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

It is further noted that, the United States Court of Appeals 
for Veteran Claims' (Court's) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  As indicated, this was accomplished in February 
2002.  

The court also held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her or his claim.  He was told what 
types of evidence would help to substantiate his claim, and 
that he could submit such evidence himself or ask VA to 
obtain it for him, and that he should review his own records 
for any needed evidence.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The veteran is claiming service connection for various 
disabilities, which he believes are the result of his service 
in the Persian Gulf during 1990 and 1991.  In general, in 
order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

It is noted that the veteran served in the Southwest Asia 
theater of operations during the Persian Gulf War.  As such, 
consideration must be given under regulations applicable to 
such service.  38 C.F.R. § 3.317 provides:

(a)(1)  Except as provided in paragraph (c) of this section, 
VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability: 

(i)	became manifest either during active 
military, naval, or air service in 
the Southwest Asia theater of 
operations during the Persian Gulf 
War, or to a degree of 10 percent or 
more not later than December 31, 
2001; and 

(ii)	by history, physical examination, 
and laboratory tests cannot be 
attributed to any known clinical 
diagnosis.

(2)	For purposes of this section, "objective 
indications of chronic disability" include 
both "signs," in the medical sense of 
objective evidence perceptible to an examining 
physician, and other, non-medical indicators 
that are capable of independent verification.  

(3)	For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
chronic. The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  

(4)	A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a 
disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar. 

(5)	A disability referred to in this section shall be 
considered service connected for purposes of all laws of 
the United States. 

(b)	For the purposes of paragraph (a)(1) of this section, 
signs or symptoms, which may be, manifestations of 
undiagnosed illness include, but are not limited to: 

(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 

(c)	Compensation shall not be paid under this section: 

(1)	if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, 
or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or 

(2)	if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event 
that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater 
of operations during the Persian Gulf War and the onset 
of the illness; or 

(3)	if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs. 

(d)	For purposes of this section: 

(1)	the term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian 
Gulf War. 

(2)	the Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, 
Oman, the Gulf of Aden, the Gulf of Oman, the Persian 
Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.   

The veteran's service medical records are not available.  
Numerous attempts to locate these records have not been 
successful.  While this is unfortunate, each decision may 
only be made on available evidence.  In this case, the record 
includes the report of a Persian Gulf protocol examination, 
dated in September 1994.  At that time, the veteran's 
pertinent complaints included frequent or severe headaches 
and skin disease, but not loss of memory.  Examination showed 
that the veteran had sharp pain on the left side of the head 
and some short-term memory loss.  Keloid formation was noted 
on the right arm and the back.  Laboratory testing, which 
included blood work, was reported to be normal.  The 
assessments included headache, migraine or muscle, and a 
rash.  A CT scan was recommended.  The veteran was 
hospitalized several days later when this was performed.  
Also at that time, additional laboratory testing showed blood 
levels to be within normal limits and no rash was found.  The 
CT scan was negative.  The primary diagnosis was migraine 
headaches.  

Additional VA outpatient treatment records, dated from  
November to October 2002, show that the veteran has 
complaints of a recurring skin irritation on the buttocks 
that he has had for years.  Examination in both November and 
December 2001 showed no rash.  On examination at the 
dermatology clinic in October 2002; however, an erythematous 
plaque covering most of the gluteal cleft and bilateral 
adjacent buttocks was noted.  This was covered with a white 
macerated scale.  A biopsy was conducted.  The diagnosis was 
herpetic dermatitis.  

Private treatment records, dated in April and May 2002, show 
that the veteran had a chief complaint of headaches off and 
on for many years.  He also had complaints of a skin rash 
that "comes and goes."  The pertinent assessments were 
classic migraine and tinea cruris.  

An examination was conducted by VA in April 2003.  At that 
time, the veteran was evaluated for possible chronic fatigue 
syndrome.  The claims file was reviewed and the veteran's 
medical history related in the examination report.  The 
pertinent diagnosis was chronic fatigue syndrome, no disease 
found.  

An examination for hemic disorders was conducted by VA in May 
2003.  The examiner reviewed the veteran's claims folder and 
conducted an examination.  The pertinent diagnosis was no 
evidence of any blood disorder and no evidence of any 
parasites or allergies noted on any previous blood count.  

An examination for neurologic disorders was conducted by VA 
in May 2003.  At that time, the veteran's history was of two 
types of headaches.  The first type was reportedly present 
since he was 11 years of age.  They recurred once or twice 
per month.  They were preceded by an aura or visual scotomata 
and lasted for 48 to 72 hours.  He stated that at times there 
were prostrating for 6 to 12 hours and that they would cause 
him to lose work one or two days per month.  The second type 
of headache the veteran reported began sometime after 1991.  
He described this as a chronic daily headache that was 
present most of the time.  These were not incapacitating or 
prostrating.  It was noted that the veteran had been 
evaluated by a neurologist in October 2001 and that an MRI of 
the brain at that time was unrevealing.  He reported that he 
had been diagnosed with migraine at that time.  The veteran 
also vaguely described difficulty with his memory and that he 
had trouble forgetting things.  He appeared to have no 
difficulty managing the affairs of his life.  Neurological 
evaluation was unremarkable.  The diagnoses were chronic 
muscle tension type headaches, which began sometime in the 
early to mid 1990's by history and were not prostrating; 
superimposed migraine with attacks occurring one or twice a 
year by history according to history as provided by the 
veteran and had been present since age 11; normal 
neurological examination; and memory loss, alleged, not found 
on examination.  

The evidence shows that the veteran has two types of headache 
disorders, but he is only claiming service connection for 
muscle tension headaches and not for migraine headaches.  
While he asserts that he has had a headache disorder since 
his service in the Persian Gulf, there is no evidence of 
record to support this allegation.  Therefore, service 
connection is not warranted on a direct basis.  Service 
connection could still be established on the basis of the 
presumptive regulations for undiagnosed illness; however, in 
this case the veteran's headache disorder carries a 
diagnosis, muscle tension headaches.  As such, consideration 
under the provisions for undiagnosed illness are not for 
application.  Under these circumstances, service connection 
is not warranted.  

The veteran is seeking service connection for a disability 
manifested by memory loss and for a blood disorder.  VA 
examinations have failed to find either disability and 
service connection absent confirmation of current disability 
is not possible.  As such, the claims for these disorders 
must be denied.  The Court has specifically disallowed 
service connection where there is no present disability:  
"[c]ongress specifically limits entitlement for service 
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of a present disability there can be no valid claim [for 
service connection]."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The veteran is also seeking service connection for a skin 
disorder, which he believes is related to his service in the 
Persian Gulf.  Review of the record shows that, while he had 
complaints of a skin disorder for several years, he did not 
manifest the disorder until relatively recently.  At that 
time, herpetic dermatitis was diagnosed.  This disorder has 
not been related to service and, as it is a diagnosed 
condition, may not be presumed to have been incurred in 
service under the regulations applicable to undiagnosed 
illness.  As the veteran's skin disorder has not been related 
to service, service connection is not warranted.  

Finally, it is noted that, while the veteran has given sworn 
testimony at his hearing before the undersigned in November 
2003, to the effect that he believes that there is a 
relationship between service and his claimed disabilities, it 
is noted that he is a layman, and, as such, is not competent 
to give an opinion requiring medical knowledge such as that 
involved in making diagnoses or explaining the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for muscle tension headaches is denied.  

Service connection for a disability manifested by memory loss 
is denied.  

Service connection for a skin rash, also diagnosed as 
herpetic dermatitis, is denied.  

Service connection for a blood disorder is denied.  



REMAND

The veteran is seeking service connection for bilateral 
hearing loss.  Review of the record shows that he was 
afforded an audiometric evaluation in April 1991 that showed 
threshold levels consistent with hearing loss in each ear.  
He has not been afforded a VA audiometric evaluation to 
ascertain if he meets the VA criteria for hearing loss.  See 
38 C.F.R. § 3.385.  Such an evaluation should be accomplished 
prior to appellate consideration.  

Under these circumstances, the claim is remanded for the 
following:

1.  The RO should arrange for the veteran 
to undergo an ear, nose and throat 
examination and an audiometric evaluation 
to ascertain the nature and extent of any 
hearing disorder.  The examiner should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that any hearing loss is related 
to service.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner should provide the rationale for 
all conclusions reached.

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



